Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton Petroleum announces second quarter results CALGARY, Aug. 13 /CNW/ - Compton Petroleum Corporation ("Compton" or the "Company") is pleased to announce its financial and operating results for the quarter ended June 30, 2007. The second quarter of 2007 was an active and productive quarter for Compton despite weather related operational delays and weakening natural gas prices. During the quarter we: << - continued with the interpretation of new 3D seismic data critical to identifying optimal well locations in southern and central Alberta, - completed the scheduled two week maintenance program (turn around) at the Mazeppa gas processing plant, - added to our technical teams, - secured future goods and services at significantly reduced costs, - finalized our longer term strategic plans and direction, and - continued the process of redeployment of capital into our focus natural gas resource plays through the planned divestiture of non-core properties and the expansion of our core areas through strategic acquisitions. >> As stated in our Operational Update and Longer Term Strategic Direction news release of July 11, 2007, we are quickly moving towards becoming a pure natural gas resource play company. During the second quarter of 2007, much was achieved in positioning Compton for the expanded drilling programs necessary for production growth and the development of our natural gas resource plays. Weather related delays compounded by a two week turn around at the Mazeppa gas plant for scheduled maintenance resulted in reduced production for the quarter, which is reflected and discussed in the following quarterly financial and operating reviews. << FINANCIAL SUMMARY ($000s, except per share Three Months Ended June 30 Six Months Ended June 30 amounts) 2007 2006 Change 2007 2006 Change Gross revenue $ 126,171 $ 134,778 -6% $ 267,048 $ 283,557 -6% Cash flow from operations(1) $ 48,582 $ 67,326 -28% $ 117,365 $ 140,922 -17% Per share - basic(1) $ 0.38 $ 0.53 -28% $ 0.91 $ 1.11 -18% - diluted(1) $ 0.36 $ 0.50 -28% $ 0.88 $ 1.05 -16% Operating earnings(1) $ 7,364 $ 17,947 -59% $ 25,297 $ 40,191 -37% Net earnings $ 45,307 $ 68,744 -34% $ 59,026 $ 106,746 -45% Per share - basic $ 0.35 $ 0.54 -35% $ 0.46 $ 0.84 -45% - diluted $ 0.34 $ 0.51 -33% $ 0.44 $ 0.80 -45% Capital expenditures $ 51,133 $ 96,039 -47% $ 112,500 $ 289,468 -61% (1) See advisory statements following Management's Discussion and Analysis. OPERATING SUMMARY Three Months Ended June 30 Six Months Ended June 30 2007 2006 Change 2007 2006 Change Average daily production Natural gas (mmcf/d) 130 137 -5% 139 139 0% Liquids (bbls/d) 7,199 9,821 -27% 7,959 10,118 -21% Total (boe/d) 28,918 32,645 -11% 31,105 33,333 -7% Realized prices Natural gas ($/mcf) $ 6.92 $ 5.86 18% $ 7.09 $ 6.73 5% Liquids ($/bbl) 60.49 67.09 -10% 57.74 60.93 -5% Total ($/boe) $ 47.94 $ 45.37 6% $ 47.43 $ 47.00 1% Field netback ($/boe) $ 28.55 $ 26.04 10% $ 28.22 $ 27.61 2% >> OPERATIONS REVIEW Due to weather related issues, the first half of 2007 was a very difficult operating period for the industry as a whole and Compton in particular. An early spring break-up followed by wet weather lasting through May and June resulted in extremely poor field conditions that seriously delayed operations. We drilled 84 of a planned 153 wells during the first half of 2007 and field conditions prevented us from completing any well tie-ins during April and May. Additionally, field conditions limited well access delaying routine maintenance necessary to maintain and optimize production. With improving field conditions and readily available services, we are confident that we will be able to complete our second half drilling program.
